BEFORE RAYMOND J. DEARIE
UNITED STATES DISTRICT JUDGE

                 CRIMINAL CAUSE FOR STATUS CONFERENCE


                               NOVF.MBER 5.2020
                      Time in Court:   25   MINUTES

DOCKET NUMBER: CR 18-609fS-2I(RJDI

U.S.A. -V-   BUSHAWN SHELTON #1
             COUNSEL:SUSAN MARCUS & NATAL!TODD(CJA)

U.S.A. -V-   HERMAN BLANCO #2
             COUNSEL: MICHAEL BACHRACH(CJA)

U.S.A. -V-   ARTHUR CODNER #3
             COUNSEL: ABRAHAMMOSKOWITZ(C3k)

U.S.A. -V-   HIMEN ROSS #5
             COUNSEL: MARK DEMARCO for MICHAEL MARINACCIO

U.S.A. -V-   JASON CUMMINGS #6
             COUNSEL:DONALD DUBOULAY & BRUCE KOFFSKY(CJA)

U.S.A. -V-   ALFRED LOPEZ #7
             COUNSEL: MARK DeMARCO(CJA)

U.S.A. -V-   BRANDEN PETERSON #8
             COUNSEL: DAVID RVHNKE(CJA)

U.S.A. -V-   JULIAN SNIKE #9
             COUNSEL: JEFFREY PITTELL(CJA)
                       THOMASAMBROSIO(CJA)(Learned Counsel)

U.S.A. -V-   ANTHONY ZOTTOLA #10
             COUNSEL: HENRY MAZUREK & ILANA HARAMATI(RETAINED)
                      ANDREWPATEL(CJA)(Learned Counsel)

AUSA:LINDSAY GERDES & KAYLA BENSING

COURT REPORTER: LISA SCHMID


X     CASE CALLED FOR STATUS CONFERENCE.
X     DEFENDANTS NOT PRODUCED GIVEN THE PROBLEMS PRESENTED BY
    THE EPIDEMIC.
X   DISCUSSION HELD.
X   CASE PREVIOUSLY DESIGNATED AS COMPLEX.DESIGNATION CONTINUES,
    TIME EXCLUDED FROM TODAY TO 3/16/2021.
X   CASEADJOURNED TO 3/16/2021 AT 11:00AM.
